Nott, J.,
delivered the opinion of the court:
The claimants sue as "joint owners of twenty-seven bales of cotton,” captured at Brownsville, Texas, on the 31st May, 1865; and their petition prays judgment for the proceeds of the •twenty-seven bales without reference to their several interests •in the fund. Such suits have repeatedly been brought in this court, and such judgments have repeatedly been rendered, leaving it to the parties to settle their respective rights between éhemselves.
The evidence here shows the purchase of some of the cotton by one of the parties, and some by the other, in their individual names, but that it was all delivered to their carrier in Tra•vis -County, Texas, as their joint property, and so receipted for by him.
The cotton formed a part of the lot of 563 bales shipped from Brownsville to New Orleans in the summer of 1865, and the proceeds have been ascertained in Malch and Odom’s Cases (not reported) to be $152.20 per bale.
The judgment of the court is, that the claimants recover the proceeds in the Treasury of twenty-seven bales of cotton, captured at Brownsville, Texas, being $152.20 per bale, amounting in the.aggregate to $4,109.40.